                          UNITED STATES DISTRICT COURT
                                      District of Maine

                                       Witness List
Case Name: USA v. William Angelesco                                        Proceeding Type:
Case No.: 2:19-mj-335-JHR                                                  Detention Hearing

Presiding Judge: John H. Rich III         Government's Attorney:           Defendant’s Attorney:
Courtroom Deputy: Nicholas Gordon         Daniel J. Perry, AUSA            David R. Beneman, Esq.
Court Reporter: Dennis Ford
  Gvt          Dft          Date                             WITNESS
                X         11/27/19                          Denise Miele
